DETAILED ACTION
Election
Applicants’ election of the following in their filing of November 22, 2021 is acknowledged.
*	One specific kinase: RIPK1 (S161)
*	One specific protease: Trypsin
*	One specific phosphopeptide: IADLGLAS[[+80.0]FK (Table l; final 5th row) (associated with the t-loop of the kinase)
*	One specific process for phosphopeptide enrichment: Fe(III)-IMAC
*	One specific process for liquid chromatography - mass spectrometry: nano-liquid chromatography with tandem mass spectrometry in selected reaction monitoring mode on a triple quadrupole mass spectrometer. 
* Adjustment of the settings to detect the (elected) phosphopeptide: Precursor ion m/z = 557, 78084; Precursor Ion Charge = +2 (Figure 6) 
* Quantification of the (elected) phosphopeptide: Relative quantification by targeted mass spectrometry.

The elected invention is directed to a method for monitoring RIPK1 kinase activity or activation in a sample, the method comprises the steps of:
a)	providing a sample comprising RIPK1 kinase;
b)	incubating the sample with trypsin to cleave the kinase provided in step a) into protease specific proteolytic peptides;
c)	applying Fe(III)-IMAC phosphopeptide enrichment to the sample;
d)	Analyzing the sample obtained in step c) via nano-liquid with tandem chromatography-mass spectrometry; and 
e) detecting phosphorylation of the kinase provided in step a),

wherein the detection of step e) is performed only in case a proteolytic peptide associated with the activation region of the kinase is identified.
Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP §818.01).  The restriction requirement is still deemed proper and is therefore made FINAL.  
Claim History
Original claims 1-17 were filed on December 18, 2020.  With the preliminary amendment of December 18, 2020 no claims have been cancelled, claims 1-17 have been amended, and no claims have been added.  Claims 1-17 were pending.  With the instant filing, no claims have been cancelled, amended, or added.  Claims 1-17 are pending.  Claims 10, 13, and 15 are 
Effective Filing Date
The effective filing date granted for the instant claims is June 21, 2018, the filing date of EPO18179104.7, which disclosed the recited subject matter 
AIA -First Inventor to File Status
Based on the effective filing date of June 21, 2018 the present application is being examined under the AIA , first to file provisions.
Specification-Objections
	The specification is objected to for disclosing sequences that are not identified by a sequence identifier number (SEQ ID NO: ).  The sequence rules embrace all nucleotide sequences with ten or more bases and all amino acid sequences with four or more amino acids.  Said sequences must be disclosed in a sequence listing and identified by a specific SEQ ID NO: (MPEP 2421.02).  37 CFR 1.821(d) requires the use of the assigned sequence identifier number in all instances where the description or claims of a patent application discuss sequences, regardless of whether a given sequence is also embedded in the text of the description or claims of an application. Applicant is required to check the disclosure completely and to make corrections to identify all of the sequences disclosed therein by sequence identifier numbers.
The specification is objected to for not having, as a separate section, figure legends.  
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase "Not Applicable" should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC.

(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97  and 1.98.
(g) BRIEF SUMMARY OF THE INVENTION.
(h) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(i) DETAILED DESCRIPTION OF THE INVENTION.
(j) CLAIM OR CLAIMS (commencing on a separate sheet).
(k) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(l) SEQUENCE LISTING. (See MPEP § 2424 and 37 CFR 1.821 -1.825. A "Sequence Listing" is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821 (a) and if the required "Sequence Listing" is not submitted as an electronic document on compact disc.).

	The specification is objected to for ‘Jurkatb‘(p9, line 15), which indicates a footnote but no footnote is provided.
Claim Rejections - 35 USC § 112-Second Paragraph or (b)
The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-9, 11-12, 14, and 16-17 are rejected under 35 U.S.C. 112, second paragraph or (b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention for the following reasons.
For claim 1, the phrase “a proteolytic peptide associated with the activation region of the kinase” renders the claim indefinite.  It is unclear whether said phrase means (i) a proteolytic peptide derived from a substrate that binds with the activation region of the kinase or (ii) a proteolytic peptide derived from the activation region of the kinase per se.  The skilled artisan would not know the metes and bounds of the recited invention.  For purposes of examination, it is assumed that said phrase means (ii) a proteolytic peptide derived from the activation region of the kinase per se.
For claim 2, the phrase “only the protease specific proteolytic peptides determined” renders the claim indefinite.  It is unclear whether said phrase means (i) only a single, protease-specific peptide peak is detected during mass spectrometry or (ii) each peptide peak is clearly resolved from other peptide peaks and specifically detected during mass spectrometry.  The 
Regarding claim 8, the phrase "such as" renders the claim indefinite because it is unclear whether the examples following the phrase are limitations of the claimed invention. See MPEP § 2173.05(d).  The skilled artisan would not know the metes and bounds of the recited invention.  For purposes of examination, it is assumed that the examples following the phrase are not limitations of the claimed invention and said examples are ignored.
Claim 6 is rendered indefinite for improper antecedent usage as follows.
For claim 6, the phrase “the kinases” should be corrected to “the kinase”.
	Claims dependent from the claims rejected above are also indefinite for the reasons stated above.  Any subsequent rejection, based on clarification of the above phrases and terms, will not be considered a new ground for rejection.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 2-3, 7-9, 11, and 14 are rejected under 35 U.S.C. 102(a1) as being anticipated by Gygi et al, 2013 (US 8,618,248).  Gygi teaches digestion of a kinase-containing sample with trypsin followed by IMAC1 and microcapillary liquid-chromatography coupled on-line to tandem 2. Therefore, claims 1-3, 7-9, 11, and 14 are rejected under 35 U.S.C. 102(a1) as being anticipated by Gygi et al, 2013 (US8,618,248).    
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
	AIA : A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 , if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

 Claims 1-3, 6-9, 11, and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over by Gygi et al, 2013  in view of Song et al, 2015. The teachings of Gygi are described above.  Gygi does not teach monitoring RIPK1 activity.  Song teaches that RIPK1 autophosphorylation on Ser161 is important for inducing its catalytic activity (p272 ¶3).  Song detects RIPK1 autophosphorylation at Ser161 using radioactive phosphate (Fig 1D).  It would have been obvious to a person of ordinary skill in the art to use the method of Gygi (Example 1) to analyze RIPK1 activity by digestion of a RIPK1- containing sample with trypsin followed by IMAC and microcapillary liquid-chromatography coupled on-line to tandem mass spectrometry (LC-MS/MS) to identify a peptide comprising the autophosphorylated S161.  Motivation to do so is provided by the desire to identity modulators of RIPK1 activity and the advantage of Gygi’s method, which does not use radioactivity and is automated.  The expectation of success is high, as Gygi demonstrates their method can be used to identify essentially any phosphopeptide. Therefore, claims 1-3, 6-9, 11, and 14 are rejected under 35 U.S.C. 103(a) as being by Gygi et al, 2013 in view of Song et al, 2015.  It is noted that the instant rejection is supported, at least, by rationales (a)-(d), (f), and (g) derived from KSR International vs Teleflex Inc (MPEP 2141(III)).
Claims 4-5, 12, 14-15, and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gygi et al, 2013 or the combination of Gygi et al, 2013 and Song et al, 2015 in view of Prely et al, 2012.  The teachings of Gygi and the combination of Gygi and Song are described above.  Neither Gygi nor the combination of Gygi and Song teaches use of liquid chromatography-mass spectrometry combining nano- liquid chromatography with MS/MS in selected reaction monitoring mode on a triple quadrupole mass spectrometer.  However, such techniques were known in the art.  For example, Prely teaches quantiﬁcation of matrix metalloprotease-9-derived peptides using nano- liquid chromatography with MS/MS in selected reaction monitoring mode on a triple quadrupole mass spectrometer (sections 2.7-2.13; figures 1, 4). ).  It would have been obvious to a person of ordinary skill in the art to modify the methods of Gygi and the combination of Gygi and Song to use the of liquid chromatography-mass spectrometry strategy of Prely.  Motivation to do so is provided by Prely which teaches that the method allows accurate quantiﬁcation of small amounts of peptide without the use of extensive fractionation or antibodies (abstract).  The expectation of success is high, as combining nano- liquid chromatography with MS/MS in selected reaction monitoring mode on a triple quadrupole mass spectrometer was known in the art. Therefore, claims 4-5, 12, 14-15, and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gygi et al, 2013 or the combination of Gygi et al, 2013 and Song et al, 2015 in view of Prely et al, 2012.  It is noted that the instant rejection is supported, at least, by rationales (a)-(d), (f), and (g) derived from KSR International vs Teleflex Inc (MPEP 2141(III)).
Allowable Subject Matter
No claims are allowable.


Final Comments
As applicants are likely aware, the Office grants only a limited amount of time for each case.  It is requested that applicants make their arguments very concise and amend claims to allowable subject matter at the earliest possible time.   If applicants deem it necessary to reiterate the rejections, their prior arguments, and/or rebuttals by the Office, it is requested that any new arguments be clearly indicated.  In addition, in order for applicants’ arguments and remarks to be understood, it is required that, when referring to the specification, the page numbers and lines of the specification as filed be pointed to, not paragraphs of the published application or subsequent filings of the specification.  This is necessary as, the published application and subsequent filings are different from the specification as filed.
In order to expedite prosecution, the email address and direct phone number of applicants’ representative is appreciated. 
To insure that each document is properly filed in the electronic file wrapper, it is requested that each of amendments to the specification, amendments to the claims, applicants’ remarks, requests for extension of time, and any other distinct papers be submitted on separate pages and identified with the proper document code (see http://usptoptc/sites/istrk/ifwdc/default.aspx).   
It is also requested that applicants identify support, within the original application, for any amendments to the claims and specification.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERIDAN SWOPE whose telephone number is 571-272-0943.  The examiner appreciates the opportunity to clarify any communication and can normally be reached on 9am-5pm ET.  If attempts to reach the examiner by telephone are unsuccessful after 2 business days, the examiner’s supervisor, Robert Mondesi, can be reached on 408-918-7584.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If applicants wish to expedite prosecution by receiving e-mail communications from the Examiner, applicants must file written authorization.  The following is a sample authorization statement which may be used by applicant. 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system (see http://pair-direct.uspto.gov) or contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/SHERIDAN SWOPE/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        
	
	
	
	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 While Gygi does not disclose the specific IMAC used, options, including Fe(III)IMAC, were well known in the art (MPEP 2164.01).
        2 As evidenced by Li et al, 2006.